 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   ESTATE OF ARMANDO OSUNA, et al.,                       Case No. 1:18-cv-01240-DAD-SAB

12                   Plaintiffs,                            ORDER RE STIPULATION FOR FILING
                                                            OF FIRST AMENDED ANSWER AND, IF
13           v.                                             NECESSARY, MOTION TO STRIKE

14   COUNTY OF STANISLAUS, et al.,                          (ECF No. 28)

15                   Defendants.

16

17          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

18          1.      Defendants shall file a first amended answer on or before September 20, 2019 as

19                  set forth in the stipulation; and

20          2.      Plaintiffs may file a motion to strike on or before September 20, 2019.

21
     IT IS SO ORDERED.
22

23 Dated:        August 28, 2019
                                                            UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                        1
